UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7986



ELIZABETH MARIE RUSHING FLOYD,

                                              Plaintiff - Appellant,

          versus


DAVID A. BROWN, an individual; ROBERT
POTTER, an individual; RICHARD VOORHEES, an
individual; THOMAS WIDMAN, an individual,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  H. Brent McKnight,
District Judge. (CA-03-554-MCK)


Submitted:   February 24, 2005             Decided:    March 9, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Marie Rushing Floyd, Appellant Pro Se. James Michael
Sullivan, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Elizabeth   Marie   Rushing     Floyd    appeals   the   district

court’s order denying her motion to vacate the court’s September

24,   2004,    order.     We   have   reviewed   the    record   and   find   no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.      See Floyd v. Brown, No. CA-03-554-MCK (W.D.N.C.

Nov. 22, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      - 2 -